Citation Nr: 1113854	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-02 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating prior to January 20, 2006, for the Veteran's service-connected bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for the Veteran's service-connected bilateral hearing loss from January 20, 2006, to May 10, 2010.

3.  Entitlement to a rating in excess of 40 percent for the Veteran's service-connected bilateral hearing loss from May 11, 2010, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1972 to February 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective August 26, 2004.  In an April 2006 rating decision, the RO increased the evaluation for his bilateral hearing loss to 10 percent, effective January 6, 2006, and in a December 2010 rating decision, the RO increased the evaluation for his bilateral hearing loss to 20 percent, effective May 11, 2010.  In a February 2011 rating decision, the RO granted an earlier effective date of January 6, 2006, for entitlement to a 20 percent disability evaluation for the Veteran's bilateral hearing loss, and increased the Veteran's evaluation for bilateral hearing loss to 40 percent, effective May 11, 2010.  As such, the issues on appeal are as stated on the cover sheet.  

When this case was initially before the Board in November 2009, it was remanded for further development.  


FINDINGS OF FACT

1.  From August 26, 2004, to January 5, 2006, the Veteran's bilateral hearing loss was manifested by level I hearing in his right ear and level I hearing in his left ear.

2.  From January 6, 2006, to May 10, 2010, the Veteran's bilateral hearing loss was manifested by level V hearing in his right ear and level IV hearing in his left ear.

3.  Since May 11, 2010, the Veteran's bilateral hearing loss has been manifested by level VII hearing in his right ear and level III hearing in his left ear.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the Veteran's bilateral hearing loss from August 26, 2004, to January 5, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code (DC) 6100 (2010).

2.  The criteria for a rating excess of 20 percent for the Veteran's bilateral hearing loss from January 6, 2006, to May 10, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, DC 6100 (2010).

3.  The criteria for a rating excess of 40 percent for the Veteran's bilateral hearing loss from May 11, 2010, forward, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, DC 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided in September 2004 before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the Veteran's service and VA treatment records, and provided him with four VA audiological examinations.   There is no indication from the claims file that the Veteran has received private treatment for his bilateral hearing loss, and accordingly, no such records could be obtained.  The RO also attempted to substantiate the Veteran's claim by scheduling him for a hearing before a Decision Review Officer (DRO) in January 2006; however, the Veteran canceled the hearing.  

Moreover, the Board is satisfied that the RO has substantially complied with the Board's November 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that, in its November 2009 remand, it directed the RO to obtain complete copies of any recent VA treatment records and to schedule the Veteran for a VA audiological examination.  In this regard, the Board notes that, on remand, all relevant records were obtained, and in May 2010 and January 2011, the Veteran was afforded VA audiological examinations.  

With regard to the VA audiological examinations, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, when conducting such examinations, in addition to dictating objective test results, the VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  Significantly, however, the Board points out that the Court's rationale for requiring an examiner to consider the functional effects of a Veteran's hearing loss pertained to cases where consideration of referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) might be warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

In this case, the March 2005 VA examiner noted that the Veteran had no noticeable hearing difficulties; the February 2006 VA examiner noted that the Veteran had difficulty hearing when there was background noise and had difficulty hearing his boss; and the January 2011 VA examiner noted that the Veteran had increased difficulty hearing speech when there was background noise and in group settings.  Significantly, however, the March 2005, February 2006, and January 2011 VA examiners failed to specifically address the occupational functioning effects caused by the Veteran's bilateral hearing loss.  

In this regard, however, the Board notes that the May 2010 VA examiner fully addressed the functional effects of the Veteran's hearing loss.  Specifically, the May 2010 examiner reported that the Veteran's bilateral hearing loss had a significant impact on his occupational functioning, noting that the Veteran could not hear general conversations without his hearing aids.  Further, the examiner noted that the Veteran sometimes avoided conversations because he could not hear.  As such, because the examiner described the functional effects caused by the Veteran's hearing disability, the Board finds that the May 2010 VA examination fully complies with the holding in Martinak.  Moreover, the Board notes that the evidence of record, including the March 2005, February 2006, May 2010, and January 2011 VA examination reports; VA treatment records dated from April 2001 to September 2009; and the Veteran's statements in support of his claim, adequately describes the occupational functioning effects caused by the Veteran's bilateral hearing loss.  Therefore, while the March 2005, February 2006, and January 2011 VA examinations are defective under Martinak, the Board finds that no prejudice results to the Veteran insofar as the functional effects of his hearing loss are adequately addressed by the entirety of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Higher Ratings for Bilateral Hearing Loss

As noted above, the Veteran was initially granted service connection for bilateral hearing loss in an April 2005 rating decision and was assigned a noncompensable evaluation, effective August 26, 2004.  In an April 2006 rating decision, the RO increased the evaluation for his bilateral hearing loss to 10 percent, effective January 6, 2006, and in a December 2010 rating decision, the RO increased the evaluation for his bilateral hearing loss to 20 percent, effective May 11, 2010.  In a February 2011 rating decision, the RO granted an earlier effective date of January 6, 2006, for entitlement to a 20 percent disability evaluation for his bilateral hearing loss, and increased the evaluation for his bilateral hearing loss to 40 percent, effective May 11, 2010.  The Veteran disagrees with these rating assignments and contends that higher ratings are warranted. 

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  However, as discussed below, because the level of impairment associated with the Veteran's residuals of cyst removal from the right cheek has been relatively stable throughout the appeal period, the application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable in this case.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  

A.  Entitlement to a Higher Rating Prior to January 20, 2006

The Veteran's VA treatment records indicate that he first sought treatment for his hearing loss in April 2001, when he reported that he did not hear people when they spoke to him at work.  Based on an audiological screening conducted at that time, the Veteran was diagnosed with hearing within normal limits through 1000 Hertz, dropping to mild to moderately-severe sensorineural hearing loss bilaterally.  Additionally, in May 2001, the Veteran sought follow-up treatment for his hearing loss, reporting that he was very aware of his hearing loss and was becoming embarrassed to ask others to repeat themselves so often.  In this regard, the Veteran reported that he could not hear his co-workers asking for equipment and could not follow conversations when he was out socializing.  At that time, the Veteran was diagnosed with hearing within normal limits through 1000 Hertz, dropping to severe sensorineural hearing loss bilaterally.  Subsequently, in June 2001, the Veteran was fitted for VA hearing aids.  

Thereafter, in March 2005, the Veteran was afforded a VA audiological examination, the results of which are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
55
70
LEFT
20
15
55
75
70

The average pure tone threshold in the Veteran's right ear was 44 decibels, and the average pure tone threshold in his left ear was 54 decibels.  On the Maryland CNC test, the Veteran received a score of 100 percent for the right ear and 96 percent for the left ear for word recognition.  Additionally, at his examination, the Veteran reported that he had no noticeable hearing difficulties.  Based on his examination results, the examiner diagnosed the Veteran with hearing within normal limits sloping to mild to severe sensorineural hearing losing loss at 2000 Hertz and above in the right ear, and hearing within normal limits sloping to moderate to severe sensorineural hearing loss at 2000 Hertz and above in the left ear. 

These results equate to an assignment of level I hearing for the Veteran's right ear and level I hearing for his left ear, which merits a noncompensable rating using Table VI.  Table VIA is not available to the Veteran for either ear because 1) his pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and 2) his pure tone threshold is not 55 decibels or more at each of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  

In July 2005, the Veteran sought follow-up VA treatment for his hearing loss, and audiological testing revealed puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
60
75
LEFT
25
25
50
80
75

The average pure tone threshold in the Veteran's right ear was 48 decibels, and the average pure tone threshold in his left ear was 58 decibels.  Based on these results, the VA doctor diagnosed the Veteran with normal sloping to severe sensorineural hearing loss bilaterally.  Significantly, however, the doctor noted that these test results were not valid for rating purposes.  In this regard, the Board notes that there is no indication that a controlled speech discrimination test (Maryland CNC) was conducted at the time of the July 2005 evaluation, and as such, the results of this evaluation are not adequate for VA rating purposes.  See 38 C.F.R. § 4.85(a) (in order for a hearing impairment examination to be adequate for VA rating purposes, the examination must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test).  

Although the Veteran contends that a higher initial rating is warranted for his bilateral hearing loss from August 26, 2004, to January 5, 2006, the disability rating schedule is applied mechanically based on the results of audiometric testing.  As such, because the evidence of record fails to establish a compensable rating under DC 6100 from August 26, 2004, to January 5, 2006, the Veteran's claim for an initial compensable rating for bilateral hearing loss is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  

B.  Entitlement to a Higher Rating from January 20, 2006, to May 10, 2010

In January 2006, the Veteran received follow-up VA treatment for his bilateral hearing loss, reporting a gradual decrease in his hearing ability, as well as long term hearing loss and communication difficulty.  Audiological testing revealed puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
70
80
LEFT
45
50
60
70
80

The average pure tone threshold in the Veteran's right ear was 64 decibels, and the average pure tone threshold in his left ear was 65 decibels.  Based on these results, the VA doctor reported that the Veteran's bilateral hearing loss had not changed significantly since his last VA examination, and went on to diagnose the Veteran with mild to severe sensorineural hearing loss bilaterally.  Significantly, however, the doctor noted that these test results were not valid for rating purposes.  In this regard, the Board notes that there is no indication that a controlled speech discrimination test (Maryland CNC) was conducted at the time of the January 2006 evaluation, and as such, the results of this evaluation are not adequate for VA rating purposes.  See 38 C.F.R. § 4.85(a).  

In February 2006, the Veteran was afforded another VA audiological examination, the results of which are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
70
90
LEFT
20
20
55
85
85

The average pure tone threshold in the Veteran's right ear was 56 decibels, and the average pure tone threshold in his left ear was 61 decibels.  On the Maryland CNC test, the Veteran received a score of 68 percent for the right ear and 76 percent for the left ear for word recognition.  Additionally, at the time of the examination, the examiner noted that the Veteran experienced the greatest difficulty hearing when there was background noise and when speaking with his boss, noting that the Veteran frequently needed things repeated.  The Veteran also reported that his hearing loss had gotten progressively worse over the years and had especially worsened within the past three years.  Based on his examination results, the examiner diagnosed the Veteran with mild gradually sloping to profound hearing loss at 1500 Hertz and above in the right ear, and moderate gradually sloping to severe hearing loss at 1500 Hertz and above in the left ear. 

These results equate to an assignment of level V hearing for the Veteran's right ear and level IV hearing for his left ear, which merits a 10 percent rating using Table VI.  Table VIA is not available to the Veteran for either ear because 1) his pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and 2) his pure tone threshold is not 55 decibels or more at each of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  

Later that month, the Veteran underwent a VA hearing aid evaluation, at which he was re-fitted for hearing aids and was provided with a brief orientation regarding use of his hearing aids.  

Additionally, in February 2006, one of the Veteran's co-workers from a previous job reported that he had known the Veteran for 12 years, and had been his supervisor from 1994 to 1997, noting that the Veteran had very poor hearing the entire time that he had known him.  Similarly, in another February 2006 statement, one of the Veteran's current co-workers reported that she had worked with the Veteran for the past three years, from 2003 to 2006, noting that she had to speak loudly to the Veteran and was constantly having to repeat herself to the Veteran because he could not hear her.  

In November 2007, the Veteran sought follow-up treatment for his hearing loss, reporting that he had been having increased difficulty understanding others, especially in the presence of competing noise, such as the radio and when other people were speaking at the same time.  Moreover, the Veteran reported that he had been progressively turning the volume of the television higher since he had last been evaluated.  Based on the results of audiological testing conducted at that time, the doctor diagnosed the Veteran with moderate to profound sensorineural hearing loss from 250 Hertz to 8000 Hertz bilaterally, noting that his speech recognition threshold was 55 decibels bilaterally and his word recognition score was 72 percent bilaterally.  The doctor reported that, based on the Veteran's current audiometric test results, he had experienced a significant change in his hearing since his last evaluation in January 2006, and as such, new hearing aids were ordered at that time.  However, the doctor also noted that these test results were not valid for rating purposes.  In this regard, the Board again notes that, in order for a hearing impairment examination to be adequate for VA rating purposes, the examination must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  See 38 C.F.R. § 4.85(a).  Here, because there is no indication that a controlled speech discrimination test (Maryland CNC) was conducted at the time of the November 2007 evaluation, the results of this evaluation are not adequate for VA rating purposes.  

Thereafter, in December 2007, the Veteran was afforded a brief orientation regarding use of his new hearing aids; in January 2008, the Veteran received follow-up treatment for his hearing aids, reporting that his aids were not balanced; and in October 2008, the Veteran underwent a hearing aid check.  

Although the Veteran contends that a higher rating is warranted for his bilateral hearing loss from January 20, 2006, to May 10, 2010, as noted above, the disability rating schedule is applied mechanically based on the results of audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, because the evidence fails to establish a rating in excess of 20 percent pursuant to DC 6100 from January 20, 2006, to May 10, 2010, the Veteran's claim for an increased rating for bilateral hearing loss is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  

C.  Entitlement to a Higher Rating from May 11, 2010, Forward

In May 2010, the Veteran was afforded another VA audiological examination, the results of which are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
65
95
105+
LEFT
50
45
65
100
105+

The average pure tone threshold in the Veteran's right ear was 79 decibels, and the average pure tone threshold in his left ear was 79 decibels.  On the Maryland CNC test, the Veteran received a score of 84 percent for the right ear and 64 percent for the left ear for word recognition.  Additionally, at his examination, the Veteran reported having increased difficulty hearing, noting that he could not hear general conversations without his hearing aids.  The Veteran also reported that he sometimes avoided conversations because he could not hear.  Based on these results, the examiner diagnosed the Veteran with moderate to profound sensorineural hearing loss in the right ear, and moderate to profound sensorineural hearing loss in the left ear.  The examiner then went on to report that the Veteran's bilateral hearing loss had a significant impact on his occupation insofar as he had difficulty hearing and could not hear general conversations without his hearing aids.  

These results equate to an assignment of level VII hearing for the Veteran's right ear and level III for his left ear, which merits a 20 percent disability rating using Table VI.  Again, Table VIA is not available to the Veteran for either ear because 1) his pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and 2) his pure tone threshold is not 55 decibels or more at each of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  

Thereafter, in January 2011, the Veteran was afforded another VA audiological examination.  Significantly, however, the Veteran declined to complete audiometric testing (i.e., puretone and speech recognition testing) at that time, and as such, the January 2011 VA examination only consisted of an interview regarding the Veteran's pertinent history.   In this regard, the Board notes that, at the time of the examination, the Veteran reported having increased hearing loss, noting that he had more difficulty hearing speech when there was background noise and in groups.  Additionally, the examiner reported that the Veteran was currently unemployed, noting that the Veteran had previously worked as a carpenter; however, the examiner in no way indicated that the Veteran's current unemployment was due to his bilateral hearing loss.  

Although the Veteran contends that a higher rating is warranted for his bilateral hearing loss, as noted above, the disability rating schedule is applied mechanically based on the results of audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, because the evidence fails to establish a rating in excess of 40 percent pursuant to DC 6100 from May 11, 2010, forward, the Veteran's claim for an increased rating for bilateral hearing loss is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  

The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU due to service-connected disability is part of an increased rating claim when such claim is raised by the record.  The Court further held that, when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered as part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board acknowledges that, as noted above, the January 2011 VA examiner noted that the Veteran was currently unemployed.  Significantly, however, because the evidence of record fails to show that the Veteran is unemployable due solely to his service-connected disabilities, and specifically, due to his service-connected bilateral hearing loss, the Board finds that consideration of TDIU as a component of the Veteran's claim of entitlement to an increased evaluation for bilateral hearing loss is not warranted.

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing in most situations) are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted.  


ORDER


Entitlement to an initial compensable rating for bilateral hearing loss prior to January 20, 2006, is denied.

Entitlement to a rating in excess of 20 percent from January 20, 2006, to May 10, 2010, for bilateral hearing loss is denied.

Entitlement to a rating in excess of 40 percent from May 11, 2010, forward, for bilateral hearing loss is denied.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


